Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 1-6, 9, 11, 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US20200051527, Ngo) in view of Atlas et al. (US20210011556, Atlas).

As to claims 1, 21:
Ngo shows a method, and corresponding non-transitory computer-readable medium storing instructions, comprising:
detecting a first device that is displaying a first user interface of an application running on
the first device, using a second device (¶ [0049], [0050]) (e.g., detect the presence of the first device 10 in an image or view; detect that the first device 10 is in the current image/view of the second device 15; the second device 15 may capture an image of the real world environment including the first device 10 and may recognize the 2D content of the webpage displayed on the display of the first device 10);
detecting, with the second device, a position and an orientation of the first device (¶ [0051]) (e.g., determine the spatial relationship between the first device 10 and the second device 10 based on image data);
obtaining, with the second device, a state of the first user interface of the application
running on the first device (¶ [0050]) (e.g., recognizing the 2D content of the webpage displayed on the display of the first device 10; graphical indicator of available 3D content may be configured to receive input (e.g., clicks, touches, etc.) corresponding to a user selection to view the 3D content 50);
and displaying, with the second device and at least partially overlaid on a view of the first
device and based on the detected position and orientation of the first device, a second user
interface corresponding to the 
wherein the second user interface is displayed with the obtained state of the first user
interface (¶ [0054]) (e.g., second device 15 may determine to display the 3D content in way that the size of the 3D content corresponds to the size of 2D content displayed at the first device 10, e.g., so that text in the 2D and 3D content will have the same size. The second device 15 may determine to display graphical indicators connecting or otherwise graphically associating 2D).
Ngo fails to specifically show: providing an indication to the first device to deactivate the application at the first device;
activating a local version of the application at the second device;
the second user interface corresponding to the local version of the application
In the same field of invention, Atlas teaches: virtual user interface using a peripheral device. Atlas further teaches:
providing an indication to the first device to deactivate the application at the first device;
activating a local version of an application at the second device;
the second user interface corresponding to the local version of the application (¶ [0031], [0026], [0083], [0029]) (e.g., rendering virtual user interface 137 when the output display is deactivated; peripheral device 136 may include an output display, which may be a presence-sensitive display. AR system 10 may cause peripheral device 136 to deactivate (i.e., turn off) the output display when rendering virtual user interface; artificial reality system 10 generates and renders virtual content items 124, 126 (e.g., GIFs, photos, applications, live-streams, videos, text, a web-browser, drawings, animations, representations of data files, or any other visible media) on a virtual surface; Peripheral device 136 may include a display device for outputting content to a screen; peripheral device 136 can coexist with the HMD and, in some example, operate as an auxiliary input/output device for the HMD in the virtual environment; the artificial reality application may render images of real-world objects, such as the portions of peripheral device 136; Note: the artificial reality application may render images of the peripheral device; the peripheral device may output content to a screen; therefore, the artificial reality application may render images corresponding to the output content of the peripheral device; additionally, the content displayed by the artificial reality application is the same content that a person of ordinary skill in the art would generally understand is output by the peripheral device, i.e., GIFs, photos, applications, live-streams, videos, text, a web-browser, drawings, animations, representations of data files, or any other visible media).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo and Atlas before the effective filing date of the invention, to have combined the teachings of Atlas with the method, and corresponding non-transitory computer-readable medium,  as taught by Ngo. 
One would have been motivated to make such combination because a way to reduce power consumption would have been obtained and desired, as expressly taught by Atlas (¶ [0006]).

As to claim 2, Ngo shows:
The method of claim 1, wherein the displaying the second user interface
comprises displaying the second user interface at least partially overlaid on a view of a display of
the first device at least temporarily while the display of the first device displays the first user
interface (¶ [0054]) (e.g., The second device 15 may determine to display the 3D content at a location adjacent to the first device 10 so that the user is easily able to appreciate a contextual relationship between 2D content displayed at the first device 10 and nearby 3D content displayed by the second device 15).

As to claim 3, Ngo shows:
The method of claim 2, further comprising:
receiving, with the second device, an input to the second user interface (¶ [0089]) (e.g., user changes the position or rotation of the webpage's 3D content);
and providing the received input to the application running on the first device for control of
the application running on the first device (¶ [0059]) (e.g., a change to 3D content 50 will result in a corresponding change to 2D content 30, and vice versa, etc).

As to claim 4, Ngo shows:
The method of claim 2, further comprising:
identifying, with the second device, a change to the first user interface, the change being
responsive to a user input to the first device;
and updating the second user interface based on the identified change to the first user
interface (¶ [0039]) (e.g., the first device 10 could receive input selecting to display the 3D content 50 (e.g. the couch) on the display 40 of the second device 15 by receiving a mouse click on the indicator 35).

As to claim 5, Ngo shows:
The method of claim 4, wherein the second device comprises at least one camera,
and wherein identifying the change to the first user interface comprises identifying the change to the first user interface using the at least one camera (¶ [0048], [0045]) (e.g., identifying whether any devices are displaying 2D content associated with 3D content; One or both of the first device 10 and second device 15 may be configured to use received data or images or other real world information detected using its own camera or other sensor.).

As to claim 6, Ngo shows:
The method of claim 4, wherein identifying the change to the first user interface
comprises identifying the change to the first user interface based on a communication received
from the first device responsive to the user input to the first user interface at the first device (¶ [0048]) (e.g., determining whether devices are in communication with second device 15).

As to claims 7, 8, 10, 12, 23, 24:
Ngo futher shows: wherein the second device is configured to:
receive a user input (¶ [0089]) (e.g., user changes the position or rotation of the webpage's 3D content);
and responsive to the user input: move the second user interface from a first location on a display of the second device to a second location on the display of the second device responsive to the user input (¶ [0089]) (e.g., user changes the position or rotation of the webpage's 3D content);;
operate an application, at the second device, that corresponds to the application running on the first device; and provide an indication to the first device to perform a command on the application at the first device (¶ [0059]) (e.g., a change to 3D content 50 will result in a corresponding change to 2D content 30, and vice versa, etc).
Ngo fails to specifically show: further comprising deactivating a display of the first device when the second device displays the second user interface;
further comprising, after displaying the second user interface at least partially overlaid on the view of the first device:
displaying, with the second device, the second user interface at a location away from the
view of the first device;
providing an indication to the first device to deactivate the application at the first device; and 
activating a local copy of the application at the second device;
provide an indication to the first device to deactivate the application at the first device;
further comprising: tracking, with the first device, a gaze direction of at least one eye of a user;
and displaying the second user interface responsive to a detection of the gaze direction
corresponding to the detected position of the first device while the first user interface is
displayed by the first device.
In the same field of invention, Atlas teaches: virtual user interface using a peripheral device. Atlas further teaches: deactivating a display of the first device when the second device displays the second user interface (¶ [0031]);
further comprising, after displaying the second user interface at least partially overlaid on the view of the first device: displaying, with the second device, the second user interface at a location away from the view of the first device; providing an indication to the first device to deactivate the application at the first device; and activating a local copy of the application at the second device (¶ [0031]) (e.g., rendering virtual user interface 137 when the output display is deactivated);
provide an indication to the first device to deactivate the application at the first device (¶ [0031]);
tracking, with the first device, a gaze direction of at least one eye of a user; and displaying the second user interface responsive to a detection of the gaze direction corresponding to the detected position of the first device while the first user interface is displayed by the first device (¶ [0029]) (e.g., Artificial reality system 10 may trigger generation and rendering of virtual content items based on a current field of view 130 of user 110, as may be determined by real-time gaze tracking of the user).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo and Atlas before the effective filing date of the invention, to have combined the teachings of Atlas with the method, corresponding system, and corresponding non-transitory computer-readable medium, as taught by Ngo. 
One would have been motivated to make such combination because a way to reduce power consumption would have been obtained and desired, as expressly taught by Atlas (¶ [0006]).

As to claims 9, 22, Ngo shows:
further comprising:
detecting a gesture input, with the second device, from a user to the second user interface; and
providing an input based on the detected gesture input to the first device for control of the
application running on the first device (¶ [0089], [0059]) (e.g., user changes the position or rotation of the webpage's 3D content; a change to 3D content 50 will result in a corresponding change to 2D content 30, and vice versa, etc)

As to claim 11:
Ngo shows a system, comprising:
a first device configured to display a first user interface of an application running on the
first device (¶ [0049], [0050]) (e.g., detect the presence of the first device 10 in an image or view; detect that the first device 10 is in the current image/view of the second device 15; the second device 15 may capture an image of the real world environment including the first device 10 and may recognize the 2D content of the webpage displayed on the display of the first device 10); and
a second device configured to display computer generated content overlaid on a view of a
physical environment (¶ [0054]) (e.g., The second device 15 may determine to display the 3D content at a location adjacent to the first device 10 so that the user is easily able to appreciate a contextual relationship between 2D content displayed at the first device 10 and nearby 3D content displayed by the second device 15), 
wherein the second device is further configured to:
detect a position and an orientation of the first device in the physical environment (¶ [0051]) (e.g., determine the spatial relationship between the first device 10 and the second device 10 based on image data);
obtain a state of the first user interface of the application running on the first
device (¶ [0050]) (e.g., recognizing the 2D content of the webpage displayed on the display of the first device 10; graphical indicator of available 3D content may be configured to receive input (e.g., clicks, touches, etc.) corresponding to a user selection to view the 3D content 50); and
display, at least partially overlaid on a view of the first device and based on the
detected position and orientation of the first device, a second user interface corresponding
to the application, wherein the second user interface is displayed with the obtained state
of the first user interface (¶ [0054]) (e.g., second device 15 may determine to display the 3D content in way that the size of the 3D content corresponds to the size of 2D content displayed at the first device 10, e.g., so that text in the 2D and 3D content will have the same size. The second device 15 may determine to display graphical indicators connecting or otherwise graphically associating 2D).
Ngo fails to specifically show: 
activating a local version of the application at the second device;
the second user interface corresponding to the local version of the application
In the same field of invention, Atlas teaches: virtual user interface using a peripheral device. Atlas further teaches:
providing an indication to the first device to deactivate the application at the first device;
Activating a local version of an application at the second device;
the second user interface corresponding to the local version of the application (¶ [0031], [0026], [0083], [0029]) (e.g., rendering virtual user interface 137 when the output display is deactivated; peripheral device 136 may include an output display, which may be a presence-sensitive display. AR system 10 may cause peripheral device 136 to deactivate (i.e., turn off) the output display when rendering virtual user interface; artificial reality system 10 generates and renders virtual content items 124, 126 (e.g., GIFs, photos, applications, live-streams, videos, text, a web-browser, drawings, animations, representations of data files, or any other visible media) on a virtual surface; Peripheral device 136 may include a display device for outputting content to a screen; peripheral device 136 can coexist with the HMD and, in some example, operate as an auxiliary input/output device for the HMD in the virtual environment; the artificial reality application may render images of real-world objects, such as the portions of peripheral device 136; Note: the artificial reality application may render images of the peripheral device; the peripheral device may output content to a screen; therefore, the artificial reality application may render images corresponding to the output content of the peripheral device; additionally, the content displayed by the artificial reality application is the same content that a person of ordinary skill in the art would generally understand is output by the peripheral device, i.e., GIFs, photos, applications, live-streams, videos, text, a web-browser, drawings, animations, representations of data files, or any other visible media).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo and Atlas before the effective filing date of the invention, to have combined the teachings of Atlas with the method, and corresponding non-transitory computer-readable medium,  as taught by Ngo. 
One would have been motivated to make such combination because a way to reduce power consumption would have been obtained and desired, as expressly taught by Atlas (¶ [0006]).

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US20200051527, Ngo) in view of Atlas et al. (US20210011556, Atlas), further in view of Matlia et al. (US20200106965, Matlia).

As to claims 13, 14:
Ngo, Atlas show a method substantially as claimed, as specified above. 
Ngo further shows: wherein the application is a content editor application, and 
wherein the state of the first user interface comprises: content previously input to the first device that is currently displayed in the first user interface (¶ [0080]).
Ngo, Atlas fail to specifically show: 
an active indicator of an area within the first user interface for input of additional content;
wherein the content editor application comprises a text entry field, and wherein the active indicator comprises a cursor in the text entry field.
In the same field of invention, Matlia teaches: virtual user interface using a peripheral device. Matlia further teaches: an application being a content editor application, and 
wherein a state of a first user interface comprises: content previously input to the first device that is currently displayed in the first user interface;
and an active indicator of an area within the first user interface for input of additional content.
wherein the content editor application comprises a text entry field, and wherein the active indicator comprises a cursor in the text entry field (¶ [0240], [0241]) (e.g., an input (e.g., a tap input) being detected at a location on touch screen display 112 that corresponds to text object 7064, as indicated by contact 7062. In response to the input, a text editing mode of text object 7064 is initiated).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Atlas and Matlia before the effective filing date of the invention, to have combined the teachings of Matlia with the method as taught by Ngo, Atlas.
One would have been motivated to make such combination because a way to provide an interface for more efficiently augmenting media would have been obtained and desired, as expressly taught by Matlia (¶ [0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US20200051527, Ngo) in view of Atlas et al. (US20210011556, Atlas), further in view of Penha et al. (US20160370956, Penha).

As to claim 15:
Ngo, Atlas show a method substantially as claimed, as specified above. 
Ngo, Atlas fail to specifically show: 
wherein the application is a media player application, and wherein the state of the first user interface comprises:
an indicator of media that is currently being played by the first device; and an indicator of a current playback time of the media in the media player application.
In the same field of invention, Penha teaches: GUI for navigating media content. Penha further teaches: wherein the application is a media player application, and
wherein the state of the first user interface comprises:
an indicator of media that is currently being played by the first device; and an indicator of a current playback time of the media in the media player application (¶ [0281]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Atlas and Matlia before the effective filing date of the invention, to have combined the teachings of Matlia with the method as taught by Ngo, Atlas.
One would have been motivated to make such combination because a way to provide an interface for more efficiently controlling content navigation and playback would have been obtained and desired, as expressly taught by Matlia (¶ [0005]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US20200051527, Ngo) in view of Atlas et al. (US20210011556, Atlas), further in view of Billbrey et al. (US20190139317, Billbrey).

As to claim 16:
Ngo, Atlas show a method substantially as claimed, as specified above. 
Ngo, Atlas fail to specifically show: 
wherein the application is a social media application, and wherein the state of the first user interface comprises an indication of a selectable link displayed in the social media application.
In the same field of invention, Billbrey teaches: synchronized, interactive augmented reality reality displays for multifunction devices. Billbrey further teaches: an application being a social media application, wherein a state of the first user interface comprises an indication of a selectable link displayed in the social media application (¶ [0018], [0057]) (e.g., web browsing function or application (e.g., a browser) in response to a user touching; annotations can include links).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Atlas and Matlia before the effective filing date of the invention, to have combined the teachings of Matlia with the method as taught by Ngo, Atlas. 
One would have been motivated to make such combination because a way to simplify AR systems to make them more suitable for the average consumer would have been obtained and desired, as expressly taught by Matlia (¶ [0003]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 
1) Applicant argues:
Atlas does not disclose or suggest that an application is deactivated on the peripheral device and that a local version of the application is activated on the AR system. Thus, Atlas does not disclose or suggest "providing an indication to the first device to deactivate the application at the first device," "activating a local version of the application at the second device," and "displaying, with the second device ...a second user interface corresponding to the local version of the application."
Examiner disagrees.
Atlas (¶ [0031], [0026], [0083], [0029]) teaches that 1) the artificial reality application may render images of the peripheral device and 2) the peripheral device may output content to a screen. Therefore, Atlas reasonably teaches that the artificial reality application may render images corresponding to the output content of the peripheral device. Additionally, Atlas teaches that the content displayed by the artificial reality application is the same content that a person of ordinary skill in the art would generally understand is output by the peripheral device, i.e., GIFs, photos, applications, live-streams, videos, text, a web-browser, drawings, animations, representations of data files, or any other visible media.
Therefore, Atlas reasonably suggests that a particular content is deactivated on the peripheral device and that a local version of the same content is activated on the AR system. Atlas teaches that content includes applications.
Ngo and Atlas render obvious the instant invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pentha et al. 		[U.S. 9656125]
Dascola et al. 		[U.S. 10339721]
Hymel et al.		[U.S. 10097591]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        10/24/2022